DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  claim 1 recites “a volume in the expanded state” and claim 2 recites “a volume VE in the expanded state”, in order to remain consistent claim 1 should recite “a volume VE in the expanded state” and claim 2 should recite “the volume VE in the expanded state”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Amended claim 16 recites that in the permanently compressed state, a first face disposed along a first plane and second face disposed along a second plane parallel to the first plane and in the expanded state that “the first face is disposed along a third plane that is not parallel to the first plane and where the second face is disposed along the second plane” however the specification does not disclose that the first and second faces in the permanently compressed state correspond to the first and second faces claimed in the expanded state. Therefore the new limitations are seen to constitute an issue of new matter and as such must be deleted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-6, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stillman US 2014/0220181 in view of Planin US 2,952,462 in view of MacMahon et al. US 2010/0178391.
Regarding claim 1, Stillman discloses an expandable infusion packet, wherein the packet is configured to be in a permanently compressed state in the absence of water and configured to convert from the permanently compressed state to an expanded state in the presence of water ([0568], [0570]-[0575], [0296], [0300], Figs. 1-2). Stillman does not specifically recite that the expandable infusion packet has a substantially rigid structure in the permanently compressed state, however given that the expandable infusion packet is in the form of a compressed sponge like material it is obvious that the expandable infusion packet has a substantially rigid structure in the permanently compressed state. Further, as the structure of the expandable packet of Stillman is an expanded sponge in the expanded state, the sponge necessarily comprises voids within the sponge which would form an enclosed volume. Therefore the expanded sponge of Stillman necessarily encloses a volume in the expanded state. As Stillman teaches that the sponge is impregnated with active ingredients ([0300]), including encapsulated ingredients ([0572], [0573], [0574]) , and discloses that the encapsulated ingredients can be released from the encapsulation inside the packet before the ingredient is released from the packet, and that the encapsulated ingredients can be time released (claim 41, 43, [0077], [0392], [0393]), Stillman is seen to teach that the enclosed volume of the expanded sponge comprises a beverage precursor disposed within the volume in the expanded state. Since the expandable infusion packet releases the beverage ingredient when it expands ([0574]), movement of the beverage 
Planin additionally teaches that compressed sponge is comparatively hard in nature (col. 1, lines 15-25, col. 4, lines 12-15), therefore providing further teaching that the permanently compressed infusion packet of Stillman can be considered to have a substantially rigid structure in the permanently compressed state.
In the event that claim 1 could be construed as differing from Stillman in view of Planin in the recitation that the expandable infusion packet encloses a volume in the expanded state which comprises beverage precursor within the volume. 
MacMahon discloses an expandable infusion packet configured to be in a permanently compressed state in the absence of water (the filter bag is formed from an absorbent material such as spongiform material…such as compressed sponge) ([0093], [0017], [0043], [0044]) and configured to convert from the permanently compressed state to an expanded state in the presence of water ([0017]-[0020]). The expandable infusion packet necessarily having a substantially rigid structure in the permanently compressed state, since as discussed above, compressed sponge has a substantially rigid structure. MacMahon discloses that the expandable infusion packet encloses a volume in the expanded state (volume 13) (Fig. 2). MacMahon teaches that one embodiment of the invention includes holding the beverage composition within a dry sponge pore matrix ([0094], [0095]), thus MacMahon teaches it was known to provide a beverage ingredient in the mass of a sponge material with no void space forming a separate storage volume or to provide a beverage ingredient in a void space forming a separate storage volume ([0095]). It would have been obvious to one of ordinary skill in 
Regarding claim 2, Stillman in view of Planin in view of MacMahon discloses that the expandable infusion packet has a volume Vc in the permanently compressed state and a volume Ve in the expanded state where the volume is larger in the expanded state ([0300], [0568]-[0574], Fig. 1, 2). Claim 2 differs from Stillman in view of Planin in view of MacMahon in the recitation that Ve is from 2Vc to 10Vc inclusive, however the specific volume change is seen to constitute a change in shape/size/proportion of the infusion packet of Stillman in view of Planin in view of MacMahon in the expanded state (MPEP 2144.04.IV.A.B).
Regarding claim 3, Stillman in view of Planin in view of MacMahon discloses that the expandable infusion packet has a first shape in the permanently compressed state and a second shape in the expanded state and that the first shape is distinct from the second shape (Figs. 1 and 2). Regarding the first and second shape being geometric shapes, this is seen to constitute a change in shape of the infusion packet of Stillman in view of Planin in view of MacMahon in the compressed state and the expanded state (MPEP 2144.04.IV.B). Additionally Planin teaches providing an expandable packet that has a first geometric shape in a permanently compressed state and a second shape in the expanded state that is distinct from the first shape, and that the second shape can be any desired configuration (col. 4, lines 12-21, col. 1, lines 59-65). Therefore it would 
Regarding claim 4, claim 4 differs from Stillman in view of Planin in view of MacMahon in the recitation that the first geometric shape is a cylinder, however this is seen to constitute a change in shape of the infusion packet of Stillman in view of Planin in view of MacMahon in the compressed state (MPEP 2144.04.IV.B).
Regarding claim 5, claim 5 differs from Stillman in view of Planin in view of MacMahon in the recitation that the first geometric shape is a prism, however this is seen to constitute a change in shape of the infusion packet of Stillman in view of Planin in view of MacMahon in the compressed state (MPEP 2144.04.IV.B).
Regarding claim 6, claim 6 differs from Stillman in view of Planin in view of MacMahon in the recitation that the second geometric shape is a sphere, a hemisphere, a tetrahedron or a pyramid, however this is seen to constitute a change in shape of the infusion packet of Stillman in view of Planin in view of MacMahon in the expanded state (MPEP 2144.04.IV.B).
Regarding claim 8, Stillman in view of Planin in view of MacMahon discloses that the packets may be sold in sets ([0584]) and discloses that the packets are provided in packaging ([0181], [0196], [0236], [0429]).
Regarding claim 9, Stillman in view of Planin in view of MacMahon discloses that the package is a carton ([0196]).
Regarding claim 11, Stillman in view of Planin in view of MacMahon discloses that the package is a carton ([0196]), regarding the first geometric shape being a 
Regarding claim 12, Stillman in view of Planin in view of MacMahon discloses that the package is a carton ([0196]), regarding the first geometric shape being a square prism or rectangular prism, this is seen to constitute a change in shape of the infusion packet of Stillman in view of Planin in view of MacMahon in the compressed state (MPEP 2144.04.IV.B).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stillman US 2014/0220181 in view of Planin US 2,952,462 in view of MacMahon et al. US 2010/0178391 in view of Abrahams US 2,531,594.
Regarding claim 7, claim 7 differs from Stillmann in view of Planin in view of MacMahon in the recitation that the expandable infusion packet is specifically made from a non-woven material. It is noted that Stillman teaches the general use of a sponge like material for forming the infusion packet (‘181, [0296]-[0300]). Planin teaches forming a sponge like material from viscose (col. 2, lines 60-68) which expands in the presence of water, and Abrahams teaches it was known to use non-woven fabric of viscose for infusion packages. It would have been obvious to one of ordinary skill in the art to modify the sponge like material of Stillman in view of Planin in view of MacMahon to be a non-woven fabric of viscose since it has been held that the use of a known material based on its suitability for its intended use supports a conclusion of obviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stillman US 2014/0220181 in view of Planin US 2,952,462 in view of MacMahon et al. US 2010/0178391 in view of Diolaiti US 8,389,036.
Regarding claim 10, claim 10 differs from Stillman in view in Planin in view of MacMahon in the recitation that the package is specifically a tube and that the first geometric shape is specifically a cylinder, however this is seen to constitute a change in shape of the infusion packet of Stillman in view of Planin in view of MacMahon in the compressed state as well as a change in shape of the packaging container (MPEP 2144.04.IV.B).
Additionally Diolaiti teaches packaging a plurality of infusion packets in a tube (col. 7, lines 46-53). It would have been obvious to one of ordinary skill in the art to modify the package of Stillman in view of Planin in view of MacMahon to be in the shape of a tube as taught by Diolaiti since Diolaiti teaches such a shape is a desirable shape for packaging infusion packets.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stillman US 2014/0220181 in view of Planin US 2,952,462.
Regarding claim 16, Stillman discloses an expandable infusion packet, the expandable infusion packet operable between a permanently compressed state where the expandable infusion packet encloses a first volume and an expanded state where the expandable infusion packet encloses a second volume, the second volume greater than the first volume ([0568], [0570]-[0575], [0296], [0300], Figs. 1-2). That is, the compressed sponge would have had void spaces forming a first volume that can expand to form the second volume.
Claim 16 differs from Stillman in the recitation that the packet has a first face, a second face opposite the first face, a surface contiguous with the first face and second face wherein in the permanently compressed state the first face is disposed along a first plane and the second face is disposed along a second plane parallel to the first plane and in the expanded state the first face is disposed along a third plane that is not parallel to the first plane and where the second face is disposed along the second plane. 
Planin discloses a compressed sponge in a permanently compressed state (disc 10/18) (col. 2, lines 1-2) having a first face (top of disc 10/18) a second face opposite the first face (bottom of disc 10/18) and a surface contiguous with the first face and the second face (circumferential side connecting top and bottom faces), in the permanently compressed state the first face is disposed along a first plane and the second face is disposed along a second plane and the sponge encloses a volume. In the expanded state (col. 2, lines 1-10, col. 4, lines 41-47) the sponge encloses a second volume, the second volume larger than the first volume, where the first face is disposed along a third plane that is not parallel to the first plane (Fig. 3). Planin teaches providing an expandable packet that has a first geometric shape in a permanently compressed state and a second shape in the expanded state that is distinct from the first shape, and that the second shape can be any desired configuration (col. 4, lines 12-21, col. 1, lines 59-65). It would have been obvious to one of ordinary skill in the art to modify Stillman such that the packet has a first face, a second face opposite the first face, a surface contiguous with the first face and second face, wherein in the permanently compressed state the first face is disposed along a first plane and the second face is disposed along 
Regarding claim 17, Stillman in view of Planin discloses that the expandable infusion packet comprises a beverage precursor that does not contain coffee and that is contained in the first volume when the expandable infusion packet is in the permanently compressed state (sponge is impregnated with active ingredients) ([0300], [0572], [0573]).
Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive. 
Applicant argues that while Stillman discloses the package increasing in size, that the ingredients within the infusion packet are released, Applicant argues that Stillman does not teach that the packet facilitates movement of the ingredient within a volume enclosed by the infusion packet when enlarged.
This argument has not been found persuasive, as discussed above, as the structure of the expandable packet of Stillman is an expanded sponge in the expanded state, the sponge necessarily comprises voids within the sponge which would form an enclosed volume. Therefore the expanded sponge of Stillman necessarily encloses a volume in the expanded state. As Stillman teaches that the sponge is impregnated with active ingredients ([0300]), including encapsulated ingredients ([0572], [0573], [0574]), 
Applicant argues that there is no motivation to combine Stillman and Planin to arrive at the specific shapes recited in claims 3-6.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.Stillman and Planin art both directed to compressed sponges which expand to shapes which are toy/figure shaped for amusement and therefore one of ordinary skill in the art would have had motivation to consider the teachings of Planin.   
Applicant argues that the specific shapes recited in claims 4-6 are not merely a matter of choice as asserted by the office. Applicant argues that the shapes are used to distinguish one expandable infusion packet containing one beverage precursor from another expandable infusion packet containing another beverage precursor. Applicant argues that first and second geometric shapes are preferred, and that the carton the infusion packets are packaged in has a preferred shape. 
It is noted that claim 8 requires a plurality of infusion packets, but does not require that each of the plurality of infusion packets have different shapes, claim 3 only requires that the compressed and expanded states have distinct geometric shapes. It is also noted that the specification discloses that the shape of the expandable infusion packet in its expanded state is not limited and can be any geometric shape (PG PUB specification [0095]) thus it is it not clear that the shape in the expanded state is critical. The specification also recites that the format of the package is not limited (PG PUB paragraph [0048]) thus it is not clear that any specific package the infusion packets are packaged in is critical. Regarding the shape in the compressed state, as discussed above Planin teaches providing an expandable packet that has a first geometric shape in a permanently compressed state and a second shape in the expanded state that is distinct from the first shape, and that the second shape can be any desired configuration (col. 4, lines 12-21, col. 1, lines 59-65). Planin teaches the permanently compressed shape can be a cylinder, a prism and an expanded shape can be a sphere. Thus the selection of the first and second claimed shapes would have been an obvious selection to one of ordinary skill in the art. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792